Citation Nr: 0105948	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-01 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty service from October 1968 
to August 1972.

This arises before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted the veteran a 30 percent rating 
for service-connected dysthymic disorder.  In a written 
statement dated February 9, 1998, the veteran withdrew a 
pending appeal with respect to the issue of timeliness of a 
purported appeal from a May 1996 rating decision.


REMAND

The veteran having filed a disagreement in July 1999 with a 
June 1999 rating decision denying reopening of a claim of 
entitlement to service-connection for post-traumatic stress 
disorder (PTSD), that issue will be remanded for issuance of 
a statement of the case.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

By necessity, an evaluation of the veteran's service-
connected dysthymic disorder includes an evaluation of his 
psychiatric symptomatology and functional impairment 
associated therewith.  However, the record suggests a history 
of multiple nonservice-connected psychiatric disorders, 
including substance abuse, post traumatic stress disorder, 
rule/out bipolar disorder, adjustment disorder, generalized 
anxiety disorder, and a depressive disorder, among others.  
While the most recent VA examiner made mention of the 
veteran's nonservice-connected psychiatric disorders, there 
was no assessment of the veteran's level of functioning based 
only on his service-connected dysthymia.  Accordingly, an 
examination is needed to address the veteran's current level 
of functional impairment, including the effect of his 
nonservice-connected psychiatric disorders on his overall 
functioning.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for a dysthymic disorder 
not already associated with the claims 
file.  After securing the necessary 
releases, the RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After undertaking any required 
development and rating action required, 
the RO should provide the veteran a 
statement of the case on the issue of 
whether he has presented new and material 
evidence to reopen his claim of 
entitlement to service connection for 
PTSD.  Notify the veteran and his 
representative of the time within which a 
timely and adequate substantive appeal 
must be received in order to secure 
appellate review of that issue by the 
Board.  That issue is to be forwarded to 
the Board only if a timely and adequate 
substantive appeal is received.

4.  Thereafter, and whether additional 
records are received or not, the RO 
should schedule the veteran for the 
appropriate VA psychiatric examination to 
evaluate his service-connected dysthymic 
disorder.  The examiner should, based on 
sound medical judgment and all available 
medical records, and any testing deemed 
appropriate, determine the veteran's 
current level of psychiatric disability 
based only on his service-connected 
dysthymic disorder.  All tests the 
examiner deems necessary should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder and a copy of the new psychiatric 
rating criteria should be provided to the 
examiner.  

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion, to the 
extent possible, on the effect of the 
veteran's nonservice-connected 
psychiatric disorders and substance abuse 
on his level of functioning and separate 
out those impairments associated with 
this service-connected disorder from 
those associated with substance abuse, 
any nonservice-connected psychiatric 
disabilities, and/or other medical 
disabilities.  If certain symptoms cannot 
be dissociated from one disorder to 
another, it should be specified.

A Global Assessment of Functioning (GAF) 
score should also be determined, based 
only on the veteran's service-connected 
symptoms, and a full explanation of its 
meaning should be set out.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


